            Case 7:20-cv-02420-KMK-PED Document 37 Filed 02/17/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------- x
TEAMSTERS LOCAL 456 PENSION, HEALTH                                  :
& WELFARE, ANNUITY, EDUCATION &                                      :
TRAINING, INDUSTRY ADVANCEMENT, and                                  :
LEGAL SERVICES FUNDS by Louis A. Picani,                             : Civil Action No.
Joseph Sansone, Dominick Cassanelli, Jr., Saul                       : 7:20-cv-02420-KMK
Singer, Ross Pepe, and Jeffrey Isaacs as Trustees                    :
                                                                     :
and fiduciaries of the Funds, and WESTCHESTER
                                                                     :
TEAMSTERS LOCAL UNION NO. 456,                                       :
                                   Plaintiffs,                       :
                                                                     :
                   - against -                                       :
LUMIA LEASING INC. a/k/a LUMIA LEASING,                              :
INC., CRL TRANSPORTATION, INC. and                                   :
                                                                     :
CHRISTOPHER LUMIA, INDIVIDUALLY,
                                                                     :
                                     Defendants.                     :
 ------------------------------------------------------------------- x
                  STIPULATION AND ORDER OF CONFIDENTIALITY

                It is hereby ordered that the following provisions shall govern claims of
confidentiality in these proceedings:

(a)         An attorney for a producing party may designate documents or parts thereof as confidential
            by stamping the word “confidential” on each page. Documents relating to non-party
            employers with a collective bargaining and benefits-contributing relationship with
            Plaintiffs and documents related to Defendants’ financial transactions i.e. bank account
            statements and invoices to non-parties are presumed confidential.

(b)         Any Personally Identifying Information (“PII”) (e.g. social security numbers, financial
            account numbers, and information that may be used for identity theft) exchanged in
            discovery shall be maintained by the receiving party in a manner that is secure and
            confidential and shared only with authorized individuals in a secure manner. In the event
            the party who received PII experiences a data breach, it shall immediately notify the
            producing party of same and cooperate with the producing party to address and remedy the
            breach.

(c)         Absent a court order, documents marked confidential relating to and/or received from non-
            parties shall only be used for purposes of this case by the party receiving said documents.

(d)         At the time of a deposition or within 10 days after receipt of the deposition transcript, a
            party may designate as confidential specific portions of the transcript which contain
            confidential matters. This designation shall be in writing and served upon all counsel. No
            objection shall be interposed at deposition that an answer would elicit confidential
            information. Transcripts will be treated as confidential for this 10-day period. Any portions
            of a transcript designated confidential shall thereafter be treated as confidential in
                                                     1
9590555.1
      Case 7:20-cv-02420-KMK-PED Document 37 Filed 02/17/21 Page 2 of 4




      accordance with this order. The confidential portion of the transcript and any exhibits
      referenced solely therein shall be bound in a separate volume and marked “Confidential
      Information” by the reporter. The party asserting that any portion of the testimony is
      confidential will also instruct the court reporter to provide a separate binding for pages
      marked as revealing confidential information.

(e)   Documents designated “confidential” shall be shown only to the attorneys, parties, experts,
      actual or proposed witnesses, court personnel and other persons necessary to review the
      documents for the prosecution or defense of this lawsuit. Each person who is permitted to
      see confidential documents shall first be shown a copy of this order and shall further be
      advised of the obligation to honor the confidential designation. Before confidential
      documents are shown to experts, actual witnesses, or proposed witnesses, each person must
      agree to be bound by this order by signing a document substantially in the form of Exhibit
      A. If such person refuses to sign a document substantially in the form of Exhibit A, the
      party desiring to disclose the confidential information may seek appropriate relief from the
      Court..

(f)   Review of the confidential documents and information by counsel, experts, or consultants
      for the litigants in the litigation shall not waive the confidentiality of the documents or
      objections to production.

(g)   The inadvertent, unintentional, or in camera disclosure of a confidential document and
      information shall not be deemed a waiver, in whole or in part, of any party’s claims of
      confidentiality. If at any time prior to trial, a producing party realizes that some portion(s)
      of the discovery material that the party produced should be designated as “confidential,”
      the party may so designate by apprising all parties in writing, and providing that the
      material has not already been published or otherwise disclosed, such portion(s) shall
      thereafter be treated as confidential under this Order.

(h)   If a party believes that a document designated or sought to be designated confidential by
      the producing party does not warrant such designation, the party shall first make a good-
      faith effort to resolve such a dispute with opposing counsel. In the event that such a dispute
      cannot be resolved by the parties, either party may apply to the Court for a determination
      as to whether the designation is appropriate. The burden rests on the party seeking
      confidentiality to demonstrate that such designation is proper.

(i)   . Notwithstanding the designation of information as “Confidential” in discovery, there is
      no presumption that such information shall be filed with the Court under seal. The parties
      shall follow the Court’s procedures for requests for filing under seal.

(j)   If a party inadertently disclosed Confidential Information, the party should immediately
      inform the other parties and take steps to remediate the inadvertent disclosure.

(k)   Within a reasonable period after the conclusion of the litigation, all confidential material
      shall be returned to the respective producing parties or destroyed by the recipients.

(l)   In any application to the Court referred to or permitted by this Order, the Court may
      exercise discretion in determining whether the prevailing party in such a dispute may
      recover the costs incurred by it and, if so, the amount to be awarded.
                                               -2-
      Case 7:20-cv-02420-KMK-PED Document 37 Filed 02/17/21 Page 3 of 4




(m)    This Court shall retain jurisdiction over all persons subject to this Order to the extent
       necessary to enforce any obligations arising hereunder.

(n)    Nothing herein shall preclude the parties from disclosing material designated to be
       Confidential Information if otherwise required by law or pursuant to a valid subpoena.

(o)    This Agreement may be executed in counterparts and copied versions shall be treated as
       originals.



                 17 2021
Dated: February ___,                            SO ORDERED

                                                ______________________________
                                                Honorable Paul E. Davison
                                                United States Magistrate Judge




 Michael S. Adler
 900 Third Avenue, Suite 2100                   Suite 1000
 New York, NY 10022-4869                        White Plains, New York 10606
 Telephone: (212) 356-4100                      Telephone: (914) 682-2024


 Counsel for Plaintiffs                         Counsel for Defendants




                                             -3-
      Case 7:20-cv-02420-KMK-PED Document 37 Filed 02/17/21 Page 4 of 4




                                           EXHIBIT A

I have been informed by counsel that certain documents or information to be disclosed to me in
connection with the matter entitled: Teamsters Local 456 Funds v. Lumia Leasing, et al., Case
No. 7:20-cv-02420 (KMK) [S.D.N.Y.], have been designated as confidential. I have been
informed that any such documents or information labeled “confidential” are confidential by
Order of the Court.

I hereby agree that I will not disclose any information contained in such documents to any other
person. I further agree not to use any such information for any purpose other than this litigation.


                                                      DATED:_____________________
[Signature]




____________________________________
(Attorney)




                                                -4-
